1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     George Haines, Esq.
10   Nevada Bar No. 9411
     Shawn W. Miller, Esq.
11
     Nevada Bar No. 7825
12   HAINES & KRIEGER, LLC
     8985 S. Eastern Ave., Suite 350
13   Henderson, NV 89123
     Phone: (702) 880-5554
14
     Fax: (702) 385-5518
15   Email: dkrieger@hainesandkrieger.com
     Email: ghaines@hainesandkrieger.com
16   Email: smiller@hainesandkrieger.com
17
     Attorneys for Plaintiff
18
                                  UNITED STATES DISTRICT COURT
19
                                      DISTRICT OF NEVADA
20

21   JASON KIBBEE,                              Case No.: 2:18-cv-01848-APG-GWF

22

23                  Plaintiffs,                 STIPULATION AND ORDER TO
                                                EXTEND MOTION TO DISMISS
24   vs.                                        BRIEFING DEADLINES [FIRST
                                                REQUEST]
25
     SMITH-PALLUCK ASSOCIATES CORP.,
26   doing business as LAS VEGAS ATHLETIC
     CLUBS,
27
                    Defendant.
28   STIPULATION AND ORDER TO EXTEND MOTION TO DISMISS BRIEFING DEADLINES [FIRST
     REQUEST] - 1
1              Plaintiff Jason Kibbee (“Plaintiff”), by and through his counsel of record, and Defendant
2
     Smith-Palluck Associates Corp., doing business as Las Vegas Athletic Clubs (“LVAC”) have
3
     agreed and stipulated to the following:
4
               1.     On September 24, 2018, Plaintiffs filed a Complaint [ECF Dkt. 1].
5

6              2.     On November 16, 2018, LVAC filed a Motion to Dismiss the Complaint [ECF

7    Dkt.7].
8
               3.     Plaintiff’s Response is due November 30, 2018. LVAC’s Reply in Support of the
9
     Motion to Dismiss would thereafter be due December 7, 2018.
10
               4.     Plaintiff and LVAC have agreed to extend Plaintiff’s response ten days in order to
11

12   allow Plaintiff’s counsel to contact the clients to address LVAC’s pending motion to dismiss and

13   obtain approval to file the response. Plaintiff and LVAC have also agreed to extend LVAC’s reply
14
     ten days to account for the holiday season. As a result, both Plaintiff and LVAC hereby request
15
     this Court to further extend the date for Plaintiff to respond to LVAC’s Motion to Dismiss
16
     Complaint until December 10, 2018, and LVAC’s Reply in Support of its Motion to Dismiss
17

18   on or before December 27, 2018. This stipulation is made in good faith, is not interposed for

19   //
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27
     //
28   STIPULATION AND ORDER TO EXTEND MOTION TO DISMISS BRIEFING DEADLINES [FIRST
     REQUEST] - 2
1    delay, and is not filed for an improper purpose.
2
            IT IS SO STIPULATED.
3
            Dated November 28, 2018.
4

5     /s/ Miles N. Clark                                /s/ Joel E. Tasca
      Matthew I. Knepper, Esq.                          Joel E. Tasca, Esq.
6
      Nevada Bar No. 12796                              Nevada Bar No. 14124
7     Miles N. Clark, Esq.                              Lindsay C. Demaree, Esq.
      Nevada Bar No. 13848                              Nevada Bar No. 11949
8     KNEPPER & CLARK LLC                               Stacy H. Rubin, Esq.
      10040 W. Cheyenne Ave., Suite 170-109             Nevada Bar No. 9298
9
      Las Vegas, NV 89129                               BALLARD SPAHR LLP
10                                                      1980 Festival Plaza Drive, Suite 900
      David H. Krieger, Esq.                            Las Vegas, Nevada 89135
11    Nevada Bar No. 9086                               Telephone: (702) 471-7000
      HAINES & KRIEGER, LLC                             Facsimile: (702) 471-7070
12
      8985 S. Eastern Avenue, Suite 350                 tasca@ballardspahr.com
13    Henderson, Nevada 89123                           demareel@ballardspahr.com
                                                        rubins@ballardspahr.com
14    Attorneys for Plaintiffs                          Attorneys for Defendant
                                                        Smith-Palluck Associates Corp., doing
15
                                                        business as Las Vegas Athletic Clubs
16
                                                             Kibbee v. Smith-Palluck Associates Corp.
17                                                                          2:18-cv-01848-APG-GWF
18
                                     ORDER GRANTING
19                               STIPULATION TO EXTEND
                           MOTION TO DISMISS BRIEFING DEADLINES
20

21
            IT IS SO ORDERED.
22
                                   ________________________________________
23                                 UNITED STATES DISTRICT JUDGE
24                                 Dated: November 28, 2018.
                                                    Dated: _______________
25

26

27

28   STIPULATION AND ORDER TO EXTEND MOTION TO DISMISS BRIEFING DEADLINES [FIRST
     REQUEST] - 3
